DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 10/21/2022.  This action is made Final.
Claims 1-7, 9-18 are pending in the case.  Claims 1, 12 and 13 are independent claims.
This application is assigned to a new examiner.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, and 7, 10-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2017/0068314 A1, hereinafter Fu) in view of Higaki (US 2007/0165931 A1; hereinafter as Higaki) and further in view of Park et al. (US 201/0199104 A1; hereinafter as Park) and Yin (US 2017/0123615 A1; hereinafter as Yin).

As to claims 1, 12, and 13, Fu teaches 
A method (see ¶ 0005), an electronic device (see Fig. 1 and ¶¶ 0022), and one or more non-transitory computer-readable media comprising computer-executable instructions that, when executed by one or more processors of an electronic device, cause the one or more processors to perform operations comprising (see Fig. 7, ¶ 0061-0063): 
displaying content of a first application at a display screen of the electronic device (¶ 0043; feedback module 104 displays a reminder over the screen content, the OS pauses the applications and content running on the device, and the content on the device screen become fuzzy when a reminder is displayed on the screen.  See Fig. 6A and ¶ 0058; FIG. 6A depicts an example of device 602, displaying applications 604, in normal use by a user.);
receiving, from a sensor of the electronic device, sensor data indicative of a distance between the electronic device and an object (Fig. 1 and ¶¶ 0024-0028; posture detection program communicates with camera 108 and sensors 110 to receive data about the angle, distance, and/or movement of the computer device; posture detection program can determine, based on the gathered data, whether a user is in a correct viewing posture {i.e., predetermined safe distance and viewing angle}); 
determining, based at least in part on the sensor data, a set of valid samples that is indicative of the object being a human (see ¶ 0026; Posture detection program 106 can determine, based on the gathered data {~sample data}, whether a user is in a correct viewing posture.  ¶ 0027; identify the eyes of a user, based on predetermined eye characteristics.  ¶ 0031; when computing device 100 is turned on, an embedded, front-facing, camera 108 identifies the eyes of a user, based on a set of predetermined eye attributes. For example, attributes to define the eyes of a user may be: for a single eye, the outline is olivary, and there is a circle in the middle, which takes up about 30% to 50% of the area; eyes are always in axisymmetric pairs because the face of a user is usually parallel to the screen while they are viewing a device; and the centric part of each eye is colorful, such as black, brown, green, blue, or amber, and the rest of the eye is white);
after determining the set of valid samples, determining based at least in part on the set of valid samples, that a criterion relating to the distance is satisfied (see Fig. 2A and ¶¶ 0030-0034; posture detection program determines whether the viewing distance is below the received viewing threshold – step 208 – if posture detection program determines that the viewing distance is below the viewing threshold.  Figs. 3, 6B and ¶ 0043, 0058; after posture detection program detects an improper viewing posture of the user, e.g., viewing too close to the device)
in accordance with determination that the criterion relating to the distance is satisfied, displaying, at a display screen of the electronic device, a visual notification relating to the distance (see Fig. 2A and ¶¶ 0030-0034; posture detection program determines whether the viewing distance is below the received viewing threshold – step 208 – if posture detection program determines that the viewing distance is below the viewing threshold, indicating that the user is too close to the device screen.  Figs. 3, 6B and ¶ 0043, 0058; after posture detection program detects an improper viewing posture of the user, e.g., viewing too close to the device, the device causes a reminder 606 to be shown on the screen of the device, Reminder 606 may contain a more specific message such as “You are too close to the screen; please move the screen further away from you”);
while the visual notification and content are being displayed at the display screen (see ¶ 0033; posture detection program 106 continuously receives and monitors the viewing distance of the user.  Fig. 3 and ¶ 0043-0044; there is a ‘time-out’ period in which the OS pauses the content for a predetermined period of time, until the user changes their viewing position; this implies the posture detection program continuously detects the viewing distance while the visual notification is being displayed; the content on the device screen becomes fuzzy when a reminder is displayed on the screen): 
displaying the visual notification in a first manner based on the sensor data indicating that the distance has increased (see Fig. 3 and ¶¶ 0043-0044; a user may adjust their posture after receiving the reminder displayed on the screen; e.g., a user increase the viewing distance if posture detection program indicates that the user is too close to the device; in response to the user increases the distance, the reminder is dismissed; thus, the visual notification {~reminder} is changed from being displayed to being removed/dismissed {~first manner}); 
and displaying the visual notification in a second manner different from the first manner based on the sensor data indicating that the distance decreased (see Fig. 3 and ¶¶ 0043-0044; there is a ‘time-out’ period in which the OS pauses the content for a predetermined period of time, until the user changes their viewing position; this implies that the reminder {~visual notification} continues to be displayed if the viewing distance continues to decreases less than the threshold; thus, the visual notification in this case changes compared to the first manner {~disappear}); and 
in accordance with a determination, based at least in part on the set of valid samples, that the criterion relating to the distance is not satisfied, foregoing display of the visual notification relating to the distance at the display screen of the electronic device (see Fig. 2A and ¶ 0035; in step 208, posture detection program determines that the viewing distance is NOT below the threshold, the posture detection program continues to calculate and monitor the distance of the device from the eyes of the user, i.e., step 206).
While Fu implicitly suggests that “determining, based at least in part on the sensor data, a set of valid samples that is indicative of the object being a human” (see ¶ 0026; Posture detection program 106 can determine, based on the gathered data {~sample data}, whether a user is in a correct viewing posture.  ¶ 0027; identify the eyes of a user, based on predetermined eye characteristics.  ¶ 0031; when computing device 100 is turned on, an embedded, front-facing, camera 108 identifies the eyes of a user, based on a set of predetermined eye attributes. For example, attributes to define the eyes of a user may be: for a single eye, the outline is olivary, and there is a circle in the middle, which takes up about 30% to 50% of the area; eyes are always in axisymmetric pairs because the face of a user is usually parallel to the screen while they are viewing a device; and the centric part of each eye is colorful, such as black, brown, green, blue, or amber, and the rest of the eye is white), Fu does not explicitly discloses such language.  However, Higaki teaches these limitations:
receiving, from a sensor of the electronic device, sensor data indicative of a distance between the electronic device and an object (Higaki: see ¶ 0012; a moving object detecting part that detects a target region of the moving object in the picture images and a target distance to the moving object from the camera as moving object information on the basis of parallaxes in picture images and a difference between picture images sequentially entered);
determining, based at least in part on the sensor data, a set of valid samples that is indicative of the object being a human (Higaki: see Fig. 1 and ¶ 0057-0058; the human being determining part 30 determines whether the moving object is a human being by comparing the image of the head region with the sample image previously stored in the sample image storing part 40. In this event, the human being determining part 30 can perform the comparison by adjusting the image of the head region in size with a sample image on the basis of the target distance).
Since Fu discloses that a user’s posture is determined based on the gathered data/sample data, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fu to include the feature of detecting whether the moving object is a human or not as disclosed by Higaki so that before Fu goes on determining to see whether the user’s posture is proper or not, Fu can determine to see whether the detected object is a human or not as claimed.  The motivation to combine the teachings of Fu with the teachings of Higaki would be to improve the accuracy in determining a moving object in the picture image as the human being (Higaki: see ¶ 0004).
Fu as modified by Higaki does not expressly teach, but Park is relied upon for teaching the limitations: 
while the visual notification and content are being displayed at the display screen:
displaying the visual notification after performing a first change to the visual notification in a first manner based on the sensor data indicating that the distance has increased (Park: see ¶ 0188, 0240; at least part of the displayed notification information may be changed according to the obtained distance information to the user. For example, if a value of the obtained distance information to the user is increased within a predetermined range, the amount (volume) of the displayed notification information may be decreased. On the contrary, if the value of the obtained distance information to the user is decreased within the predetermined range, the amount (volume) of the displayed notification information may be increased); and
displaying the visual notification after performing a second change to the visual notification in a second manner different from the first manner based on the sensor data indicating that the distance has decreased (Park: see ¶ 0188, 0240; at least part of the displayed notification information may be changed according to the obtained distance information to the user. For example, if a value of the obtained distance information to the user is increased within a predetermined range, the amount (volume) of the displayed notification information may be decreased. On the contrary, if the value of the obtained distance information to the user is decreased within the predetermined range, the amount (volume) of the displayed notification information may be increased).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Fu with the teaching of Park to provide the adjustable notification based on the detected viewing distance as claimed.  The motivation to combine the teachings of Fu with the teachings of Park would be to provide a device capable of providing information customized for each user (Park: see ¶ 0008-0011); this is true since Fu teaches a feature of providing a visual notification based on the viewing distance of the user; having the notification provided in Fu to be adjustable based on the viewing distance would allow the user to avoid the harming distance (Fu: Figs. 3, 6B and ¶ 0043, 0058).
Fu as modified by Higaki/Park does not disclose, but Yin is relied upon to teach the limitations wherein displaying the visual notification is permitted in the first application, and wherein displaying the visual notification is prohibited in a second application.
Yin discloses a method, a device, and mediums for prohibiting notifications in an application window (see ¶ 0004-0010) comprising displaying the visual notification is permitted in the first application, and wherein displaying the visual notification is prohibited in a second application (see Figs. 1-2 and ¶ 0022-0029; the display of the new notification is prohibited according to the notification type prohibited by the notification prohibition mark. As described above, if the notification prohibition mark prohibits banner notification and ringtone notification, then when the new notification needs to be displayed, the new notification is prohibited from being displayed in the form of the banner notification and the ringtone notification; and if the new notification is set to be displayed in the form of a banner, then under the current application window, the notification message is completely not displayed).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Fu with the teaching of Yin to include the feature of prohibit or permitting displaying the visual notification in an application as claimed.  One would be motivated to make such a combination is because Yin suggests that displaying visual notifications when the user is using a certain application would cause disturbances to the user (Yin: see ¶ 0003); therefore, preventing displaying of visual notifications in a certain application would allow the user to enjoy the certain application more.

As to claim 2, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu further teaches outputting a haptic notification or an audio notification at the electronic device (Fu: see ¶ 0025; feedback module sends feedback to UI in the form of a written message, additionally, the feedback module may generate any type of feedback in response to the detection of an improper viewing posture of a user, including haptic feedback, visual feedback, and audio feedback).

As to claim 3, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu further teaches wherein the criterion is based at least in part on a distance threshold value, a timing threshold value, or a presentation rule (Fu: see Fig. 2A and ¶¶ 0030-0034; viewing threshold – step 208 –).

As to claim 4, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 3. Fu further teaches wherein at least one of the distance threshold value, the timing threshold value, or the presentation rule is configurable as a user setting (Fu: see ¶ 0030; a viewing distance threshold is set by the manufacturer {~ user} of computer device).

As to claim 7, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu further teaches:
wherein the visual notification obstructs at least a portion of the display screen and comprises a message for dismissal of the visual notification from the display screen (Fu: see ¶ 0043; feedback module displays a reminder over the screen content, the device pauses the applications and content running on the device, and the content on the device screen becomes fuzzy when a reminder is displayed on the screen. ¶ 0043-0044; the OS may resume operations responsive to a user gesture dismissing the reminder, such as a tap on the screen of a touch device or when the user changes their viewing position).

As to claim 10, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu further teaches wherein the operations further comprise displaying content on the display screen, and wherein displaying the visual notification relating to the distance disrupts the content on the display screen (Fu: see ¶ 0043; feedback module displays a reminder over the screen content, the device pauses the applications and content running on the device, and the content on the device screen becomes fuzzy when a reminder is displayed on the screen. ¶ 0043-0044; the OS may resume operations responsive to a user gesture dismissing the reminder, such as a tap on the screen of a touch device or when the user changes their viewing position).

As to claim 11, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu teaches wherein the criterion is satisfied when the distance is below a distance threshold, and the criterion is not satisfied when the distance is above the distance threshold (Fu: see Fig. 2A and ¶¶ 0030-0034; posture detection program determines whether the viewing distance is below the received viewing threshold – step 208 – if posture detection program determines that the viewing distance is below the viewing threshold, indicating that the user is too close to the device screen.  See Fig. 2A and ¶ 0035; in step 208, posture detection program determines that the viewing distance is NOT below the threshold, the posture detection program continues to calculate and monitor the distance of the device from the eyes of the user, i.e., step 206).

As to claim 14, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu teaches 
determining that a criterion relating to viewing time at the distance is satisfied, and wherein foregoing display of the visual notification relating to the distance comprise, forgoing display of the visual notification in accordance with determining that the criterion relating to the viewing time at the distance is satisfied (Fu: see ¶ 0058; the reminder/notification is displayed for a certain period of time {e.g., 10 seconds}, and then disappear, allowing the OS to resume the operations).

As to claim 18, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Park further teaches 
wherein performing the first change to the visual notification in the first manner comprises increasing a size of the visual notification with respect to the display screen, and wherein performing the second change to the visual notification in the second manner comprises decreasing the size of the visual notification with respect to the display screen at least until the size of the visual notification has decreased but the visual notification remains visible on the display screen (Park: Park: see ¶ 0188, 0240; at least part of the displayed notification information may be changed according to the obtained distance information to the user. For example, if a value of the obtained distance information to the user is increased within a predetermined range, the amount (volume) of the displayed notification information may be decreased. On the contrary, if the value of the obtained distance information to the user is decreased within the predetermined range, the amount (volume) of the displayed notification information may be increased).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Fu with the teaching of Park to provide the adjustable notification based on the detected viewing distance as claimed.  The motivation to combine the teachings of Fu with the teachings of Park would be to provide a device capable of providing information customized for each user (Park: see ¶ 0008-0011); this is true since Fu teaches a feature of providing a visual notification based on the viewing distance of the user; having the notification provided in Fu to be adjustable based on the viewing distance would allow the user to avoid the harming distance (Fu: Figs. 3, 6B and ¶ 0043, 0058).

Claims 4 and 9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu/Higaki/Park/Yin in view of Chakravarthula et al. (US 2013/0057573 A1, hereinafter Chakravarthula).

As to claim 4, Fu/Higaki/Park/Yin is interpreted to teach the limitations of claim 4 as rejected above.  Alternatively, Chakravarthula is relied upon for teaching the limitations of claim 4.  Specifically, Chakravarthula teaches a device configured to display a near-viewing notification in response to the detected distance is below a distance threshold (see Fig. 9 and ¶¶ 0063-0064, 0080; if the user distance is below a distance threshold, displaying on the screen a visual cue in the form of a message such as “Sitting too close”); wherein at least one of the distance threshold value, the timing threshold value, or the presentation rule is configurable as a user setting (see Figs. 3A, 3B and ¶ 0073; the distance setting is enabled for a plurality of users based on a configuration such as a preference setting for each user.  See ¶ 0038; the predetermined period of time is usable adjustable; ¶ 0039; a dimming percentage is user adjustable).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Fu with the teachings of Chakravarthula to provide a threshold that is user configurable. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chakravarthula of allowing a user to configure at least one of criteria threshold so that a visual feedback can be displayed to the user (see ¶0055, 0080), with a reasonable expectation of success. The motivation to combine the teachings of Fu with the teachings of Chakravarthula would be to improve the computing experience (Chakravarthula: see ¶ 0007). 

As to claim 9, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu/Higaki/Park/Yin do not appear to teach the limitations of claim 9, but the teaching of Chakravarthula teaches:
wherein the operations further comprise (see ¶0074-0075, showing the mechanism whereby the operations comprise): 
storing an amount of time that the criterion is satisfied (see ¶0074-0075, showing the mechanism whereby the display can detect the presence of a user positioned before the display for a predetermined time limit and store this data to inform the user that he/she has spent too much time on the device, or if his/her posture is improper may inform the use that his/her posture is bad.); 
and populating a dashboard within a health application of the electronic device based at least in part on the amount of time (see Fig. 5, ¶0074-0075, showing the mechanism whereby if the user has spent too much time in front of the device an alert or notification will be displayed, or if the posture is bad, an icon will be displayed denoting bad posture which is all associated with the health of the user), wherein the dashboard is useable to adjust user settings relating to display of the visual notifications (see ¶ 0055; a user timer can determine when a predetermined time limit has been surpassed, and indicate to the user to discontinue use of the display; ¶ 0038; the predetermined period of time is user adjustable; for example, the user can adjust the predetermined period of time after seeing the indication in the dashboard; therefore, the dashboard is ‘usable’).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Chakravarthula to provide a dashboard that is usable to configure the setting. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chakravarthula of allowing a user to configure at least one of criteria threshold so that a visual feedback can be displayed to the user (see ¶0055, 0080), with a reasonable expectation of success. The motivation to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Chakravarthula would be to improve the computing experience (Chakravarthula: see ¶ 0007). 

As to claim 16, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Fu and Chakravarthula further teaches:
wherein the sensor data is first sensor data and the criterion is a first criterion (Fu: see ¶ 0026; posture detection program communicates with camera 108 and sensors 110 to receive data about the angle, distance, and/or movement of the computing device {~the first sensor data and the criterion in this case can be distance and predetermined safe distance, respectively}.  ¶¶ 0043-0044; viewing distance.  Chakravarthula: see ¶ 0055; parameter or condition detected including distance {~first sensor data}), and wherein the one or more non-transitory computer-readable media comprise additional computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform additional operations comprising: 
receiving from the sensor of the electronic device, second sensor data relating to object alignment with respect to the electronic device (Fu: see ¶ 0026; posture detection program communicates with camera 108 and sensors 110 to receive data about the angle, distance, and/or movement of the computing device {~the second sensor data and the criterion in this case can be angle/alignment and predetermined viewing angle, respectively}.  ¶ 0037-0038; posture detection program receives angle data from sensors 110.  Chakravarthula: see ¶ 0055, 0057; parameter or condition detected including tilting in a way that can cause injury {~second sensor data which is related to object alignment}; ¶ 0067; determine orientation, e.g., head tilt of the face but also the rotation of the face relative to a facial shot, the orientation {~alignment} of detectible features can be used to determine an angular offset of the face from normal); 
determining, based at least in part on the second sensor data, that a second criterion relating to object alignment is satisfied (Fu: see ¶ 0026; predetermined viewing angle.  ¶ 0037-0038; unsafe viewing angle used as the threshold angle.  Chakravarthula: see ¶ 0055, 0057; sensing a user or features of a user with the sensors and determining parameters relating to the face based such as orientation, pose, tilt, distance between the camera or display and the face); and 
determining a time to present the visual notification relating to the distance based at least in part on the second criterion relating to object alignment being satisfied (Fig. See ¶ 0058; the reminder may display for a certain period of time, e.g., 10 seconds).  
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Chakravarthula to provide a dashboard that is usable to configure the setting. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chakravarthula of allowing a user to configure at least one of criteria threshold so that a visual feedback can be displayed to the user (see ¶0055, 0080), with a reasonable expectation of success. The motivation to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Chakravarthula would be to improve the computing experience (Chakravarthula: see ¶ 0007). 

As to claim 17, Fu/Higaki/Park/Yin/ Chakravarthula teach the one or more non-transitory computer-readable media of claim 16. Fu further teaches:
wherein displaying the visual notification relating to the distance comprises displaying the visual notification at the determined time (Fu: Fig. See ¶ 0058; the reminder may display for a certain period of time, e.g., 10 seconds).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fu/Higaki/Park/Yin in view of Alameh et al. (US 2016/0202114 A1, hereinafter Alameh).

As to claim 5, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Although Fu/Higaki/Park/Yin teach near distance and notifications or cues on a display based on the near viewing distance of a user to an electronic device; wherein the criterion is a first criterion (Fu: see Fig. 2A and ¶¶ 0030-0034; posture detection program determines whether the viewing distance is below the received viewing threshold – step 208 – if posture detection program determines that the viewing distance is below the viewing threshold, indicating that the user is too close to the device screen.  Figs. 3, 6B and ¶ 0043, 0058; after posture detection program detects an improper viewing posture of the user, e.g., viewing too close to the device, the device causes a reminder 606 to be shown on the screen of the device, Reminder 606 may contain a more specific message such as “You are too close to the screen; please move the screen further away from you”), it does not appear to explicitly recite:
wherein the sensor data is first sensor data obtained at a first sampling rate, and wherein the operations further comprise, but the teachings of Alameh can be relied upon for an explicit showing of this limitation (see annotated Fig. 7, above, ¶0073, showing the mechanism whereby a first sensor samples data at a first sampling rate when the user is at a distance that exceeds a threshold distance and transitions to a different sampling rate as the user approaches the device): 
receiving, from the sensor, second sensor data obtained at a second sampling rate, but the teachings of Alameh can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, above, ¶0074-0076, showing the mechanism whereby based on distance of the user to the device a second sampling rate at a lower frequency is initiated); 
and in accordance with a determination, based at least in part on the second sensor data, that a second criterion relating to the viewing distance is satisfied, determining a time to display the visual notification, but the teachings of Alameh can be relied upon for an explicit showing of this limitation (see annotated Fig. 8 above, ¶0074-0077, showing the mechanism whereby in accordance that the second criteria which identifies the distance of the user from the device is satisfied, as depicted in annotated Fig. 8 above, the sampling rate is changed to a second sampling rate at which time it is determined that the user is close enough in proximity that a time to display visual data is satisfied, and as such a visual cue may be displayed to the user at which point the user may input commands).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Alameh to provide first and second sampling rates to satisfy criteria related to user proximity to a display device with visual cues. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Alameh of actuating a first and second sampling rate associated with distance and time requirements when operating a display device and deliver user input to control the device based on the data associated with the second sampling rate (see ¶0031), with a reasonable expectation of success. The motivation to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Alameh would be to improve notification techniques for viewing distance between a display and a user of Fu/Higaki/Park/Yin by providing sampling rates for distance and time measurements as discussed by the teachings of Alameh. The teachings of Alameh improve the teachings of Fu/Higaki/Park/Yin by fine tuning the data sampling with a first and second sampling rate to determine the operational aspects of viewing data on a display device and thus improves the teachings of Fu/Higaki/Park/Yin with respect to visual representation of data.

As to claim 6, Fu/Higaki/Park/Yin in view of Alameh teaches the one or more non-transitory computer-readable media of claim 5. Fu/Higaki/Park/Yin in view of Alameh, combined for at least the reasons discussed above further teaches wherein the second sampling rate is greater than the first sampling rate, and the first criterion is based at least in part on a distance threshold value and the second criterion is based at least in part on a timing threshold value (see Alameh; ¶0031, showing that the second sampling rate is higher than the first sampling rate based on a distance threshold of the user to the device. Additionally, in paragraph ¶0083, a timing threshold is identified when it is determined that infrared emissions with respect to the sensors are not received within a predetermined time).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Alameh to provide two sampling rates at two different frequencies associated with distance and timing in a near viewing display device. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Alameh of actuating a first and second sampling rate associated with distance and time requirements when operating a display device and deliver user input to control the device based on the data associated with the second sampling rate (see ¶0031), with a reasonable expectation of success.  The motivation to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Alameh would to improve the near viewing requirement of Fu/Higaki/Park/Yin with the teachings of Alameh to sample data at two different sampling rates to refine the data acquisition and provide a more accurate measure of near viewing techniques such that a user of the device may be better informed visually of the data being presented to be viewed. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fu/Higaki/Park/Yin in view of Chuang (US 2013/0262115 A1, hereinafter Chuang).

As to claim 15, Fu/Higaki/Park/Yin teach the one or more non-transitory computer-readable media of claim 1. Although Fu teaches near distance notifications or cues on a display based on the near distance of a user to an electronic device, it does not appear to explicitly recite:
determining a distance operating mode; and generating the visual notification relating to the distance based at least in part on the distance operating mode, but the teachings of Chuang can be relied upon for an explicit showing of this limitation (see ¶ 0009; the device 10 can work at different alert modes such as normal mode, driving mode, movie mode, meeting mode, each of the alert modes corresponds to at least one predetermined method for prompting a user when the communication device receives an incoming event {~visual notification} such as if the device works at the driving mode, the voice notification unit play a ringtone at a high level volume and the vibration unit is triggered to vibrate, if the device works at the meeting mode, the ringtone may be disabled and only vibrating may be activated to notify the user of the visual notification): 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Chuang to generate the visual notification differently according to the operating mode as claimed. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chuang of generating the notifications according to the alert modes (see ¶0009), with a reasonable expectation of success. The motivation to combine the teachings of Fu/Higaki/Park/Yin with the teachings of Chuang would be to improve notification techniques for viewing distance between a display and a user of Fu/Higaki/Park/Yin by using the improvement method of providing notifications to the user so that the user does not miss any important events/messages as discussed by the teachings of Chuang (¶ 0004). The teachings of Chuang improve the teachings of Fu/Higaki/Park/Yin by generating the notifications differently depending on the operating mode of the device and thus improves the teachings of Fu/Higaki/Park/Yin with respect to visual representation of data.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Response to Arguments
Applicant’s arguments, filed 10/21/22, have been fully considered, but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Agrawal et al. (US 9524631 B1) – a method and a system for setting a notification readout mode based on proximity detection (Abstract).  When a notification readout function is enabled on a device, the device is in a state for which the device reads out notifications for a user or an owner of the device to hear (see Col. 7, lines 1-20).  For example, to allow for hands-free operation of the device while driving, the owner sets his  device to a drive mode, one feature of the drive mode is that notifications are read aloud (see Col. 7, lines 1-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179